Morse, J.,
concurring in part, dissenting in part. While I agree with most of the Court’s opinion, I respectfully dissent to the holding that buyers’ claim for punitive damages was preserved.
It is fairly obvious why the issue of punitive damages was not addressed by the trial court. First, any claim of “malice” was exceedingly thin, and I doubt the court would have awarded punitive damages in any event. Second, punitive damage claims are routinely included in fraud complaints and mentioned in boiler plate fashion in a trial memorandum submitted before trial. In this case, the buyers mentioned punitive damages without any discussion or analysis. The *588word “punitive” occurred once in the seventeen-page trial memorandum. After that point, plaintiffs never pursued the issue. I cannot fault the trial court for concluding plaintiffs were not interested in a ruling on punitive damages. Plaintiffs had abandoned the damage claim. If, however, plaintiffs, despite their lack of enthusiasm for the issue, had merely overlooked the claim after trial in their requests— which seems like a rather significant issue for a mere oversight — I think it incumbent on them to make that known to the trial court initially.
The reason for informing the trial court of any misunderstandings or mistakes is to avoid the waste of time and resources inherent in pursuing the issue through the appellate process. Failure to bring the issue to the trial court’s attention is also an affront to the cardinal rule of appellate procedure that a lower court is not to be reversed' for error it did not have a chance to correct. In sum, if the issue of punitive damages had been raised below, it probably would have gone against the buyers and saved nearly two years of time.
Lewis v. Cohen, 157 Vt. 564, 572, 603 A.2d 352, 356 (1991), relied on by the Court, may be distinguished. There, apparently plaintiffs-appellants brought to the trial court’s attention after trial the issue raised on appeal. A brief containing argument on the issue had been submitted to the court along with the proposed findings. Consequently, the trial court’s attention was focused on the pertinent issue. To the extent Lewis absolves an appellant from making a post-trial motion pointing out omission of any claim, I would overrule it. All too often, a disappointed party refrains from pointing out to a trial court an oversight in hopes of gaining a new trial or other technical advantage unrelated to the oversight, such as delay.